Citation Nr: 0419906	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  94-18 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The case is 
currently from the RO in Denver, Colorado.  


FINDINGS OF FACT

1.  The evidence shows Level I hearing for the right ear and 
Level I hearing for the left ear.  

2.  The veteran is service-connected for chronic low back 
strain, which is rated 60 percent disabling, tinnitus, which 
is rated 10 percent disabling, and bilateral hearing loss, 
which is rated 0 percent disabling.  His combined disability 
rating is 60 percent.  

3.  The veteran has four years of high school and one year of 
college, occupational experience in multiple fields, and last 
worked as a gas station mechanic in 2000.

4.  The veteran's service-connected disabilities do not 
preclude him from securing and following all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
decision was issued prior to the passage of VCAA.  However, 
upon review, the Board finds that the lack of such a pre-
agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim in an April 2001 
notification letter and a March 2002 notification letter.  
Specifically, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim for a 
compensable disability rating for bilateral hearing loss and 
a TDIU.  The VA fully notified the veteran of what is 
required to substantiate his claim in these notification 
letters.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to a compensable disability rating and a TDIU in 
a February 1994 rating decision, a September 1999 rating 
decision, the April 1994 statement of the case and the 
March 1998, September 1999 and July 2002 supplemental 
statements of the case.  The statement of the case and the 
supplemental statements of the case also fully provided the 
laws and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the veteran has not identified any 
pertinent VA or private medical treatment that has not been 
obtained.  The evidence includes all post-service VA and 
private medical treatment records and records from the Social 
Security Administration.  The evidence also includes an 
August 1989 VA compensation examination report and a July 
2000 private medical examination report.  

In this case the veteran has undergone several VA 
compensation examinations during the course of his appeal.  
These examinations were performed between May 1993 and April 
2002.  These examinations were conducted to assess the nature 
and severity of the veteran's service-connected disabilities.  
These examination reports have been obtained.  All the 
examination reports include medical findings and opinions on 
the issue regarding the veteran's bilateral hearing loss and 
on the issue whether the veteran is unemployable by reason of 
his service-connected disabilities.  

The Board finds that additional development is not necessary 
to make a decision on the claim in this case.  The medical 
evidence and opinions contained in the above examination 
reports demonstrate that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Consequently, no further development 
is necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Legal Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The Court noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Table VI (2003).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.   
Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2003).  

Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral, that numeral will 
then be raised to the next higher Roman numeral.  38 C.F.R. § 
4.86 (2003). 

In order to establish entitlement to TDIU due to service-
connected disability, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A 
claim for TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2003).  The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the service-connected disability on 
the ability to keep and maintain substantially gainful work.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2003).  The question in a TDIU case is whether the veteran 
is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Bilateral Hearing Loss

The most probative evidence of record on the issue of 
entitlement to a compensable disability rating for bilateral 
hearing loss consists of the VA audiology examination tests 
results dated in August 1993, February 1999 and April 2002.  

On evaluation in August 1993, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
60
90
LEFT
10
20
75
95

The puretone average in the right ear was 45.  The puretone 
average in the left ear was 50.  The Maryland CNC speech 
recognition score was 100 percent, bilaterally.   

On evaluation in February 1999, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
60
80
LEFT
20
20
65
80

The puretone average in the right ear was 45.  The puretone 
average in the left ear was 46.  The Maryland CNC speech 
recognition score was 100 percent, bilaterally.   
On evaluation in April 2002, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
70
85
LEFT
30
30
70
85

The puretone average in the right ear was 56.  The puretone 
average in the left ear was 54.  The Maryland CNC speech 
recognition score was 100 percent, bilaterally.   

The audiologist reported that the results of the audiogram 
revealed a mild dropping to a moderately severe to severe 
sensorineural hearing loss, bilaterally.  The diagnosis was 
moderately severe sensorineural hearing loss in the right ear 
and moderate sensorineural hearing loss in the left ear.  

The above findings show Level I hearing for the right ear and 
Level I hearing for the left ear during each of the VA 
compensation examinations.  38 C.F.R. § 4.85 Table VI (2003).  
Applying these findings to Table IV results in a 
noncompensable evaluation for the veteran's service-connected 
bilateral hearing loss under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85 Table VII (2003).  The above determination is based 
upon consideration of applicable provisions of the rating 
schedule.  However, there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected bilateral hearing loss.  The 
criteria for an initial compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 Diagnostic Code (2003).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied.  However, the veteran can reapply for a 
compensable rating at any time.  


II.  TDIU

Service connection is currently in effect for chronic low 
back strain, tinnitus and bilateral hearing loss.  The 
veteran is rated 60 percent service-connected for chronic low 
back strain, 10 percent service-connected for tinnitus and 0 
percent service-connected for bilateral hearing loss.  His 
combined disability rating is 60 percent.  

The evidence shows the veteran has a high school education 
and one year of college experience.  He also completed a 
course of vocational training in drafting.  It shows that his 
past work experience includes positions as an oil drill 
operator, light mechanical repairs at an oil refinery, light 
maintenance work, tractor trailer driver, security guard, 
maintenance ride operator, as an apprentice carpenter, 
plumber and electrician and he last worked as a gas station 
mechanic in 2000.  

In Bowling v. Principi, 15 Vet. App. 1 (2001) the Court 
addressed the application of § 4.16(b) which is controlling 
here.  The Court observed that eligibility for TDIU under 
§ 4.16(b) is premised on the claimant's being unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Court noted 
that in Faust it was held that a person is engaged in a 
substantially gainful occupation when that occupation 
provided annual income that exceeded the poverty threshold 
for one person.  Faust v. West, 13 Vet. App. 342, 355-56 
(2000) (emphasis added). 

In this case the veteran apparently receives no income from 
employment.  The other relevant criterion of § 4.16(b) that a 
TDIU claimant be unable to secure and follow a substantially 
gainful occupation on account of service-connected 
disabilities.  

The most probative evidence in this case consists of the 
medical opinions rendered during the VA compensation 
examinations in February 1999 and April 2002.  

During a February 1999 VA medical examination the veteran 
related a history of ongoing back problems since active 
service.  The VA physician certified review of the veteran's 
medical records in conjunction with the examination.  The 
physician conducted a complete physical examination.  Based 
on a review of the evidence and the examination the physician 
opined that the veteran would be able to work at least in a 
sedentary capacity based on his claimed disabilities.  The 
physician noted that the veteran's service-connected back 
disorder resulted in probable mild decreased range of motion 
but this could not be accurately assessed due to the 
veteran's lack of effort.  The physician noted that the 
veteran stated that his activities did not appear to affect 
his back condition and that walking tended to improve his 
back symptoms.  

The veteran underwent a VA psychiatric examination in 
February 1999.  This VA physician certified review of the 
veteran's medical records in conjunction with the 
examination.  The physician reported the veteran's social and 
industrial history.  The physician also reported the 
veteran's current daily functioning and performed a complete 
mental status examination.  The physician noted that the 
veteran was noticeably vague and generalized when reporting 
his history and had trouble explaining himself or 
contradicted himself when asked specific questions.  The 
psychiatric concluded that to whatever extent the veteran had 
some post traumatic stress disorder it was not service-
connected and was related primarily to his own chaotic 
childhood and to some extent with his former spouse.  
Overall, the psychiatric felt the veteran had a mixed 
personality disorder with some dependent, angry and isolative 
traits.  Based on a review of the evidence and the 
examination the physical opined that the veteran's mental 
health condition did not interfere with his ability to 
perform sedentary employment.  

The veteran underwent a VA psychiatric examination in April 
2002.  The VA examiner certified review of the veteran's 
claims folder in connection with the examination.  The 
examiner specifically referred to the February 1999 VA 
examination findings by history.  The examiner reported the 
veteran's social and industrial history as well as his 
military history.  The veteran described how he was injured 
in combat in April 1974 during an enemy mortar attacks while 
service in Vietnam.  The examiner noted that the veteran was 
evasive when asked for details regarding these events.  The 
examiner also reported the veteran's current daily 
functioning and performed a complete mental status 
examination.  The examiner noted that a review of other 
evidence in the claims folder shows the veteran's reported 
military, social and medical histories were entirely 
inconsistent with statements made to other practitioners.  
The included prior stressor statements.  The examiner 
specifically cited the fact that the veteran was not injured 
during combat action in Vietnam.  In fact, the evidence 
showed he was stationed in Korea at the time of the claimed 
stressors.  The examiner stated that there is nothing in the 
record to support the claim that the veteran was ever in 
Vietnam.  The examiner summarized that the frequency and 
nature of the veteran's misinformation led the examiner to 
conclude that this was intentional on his part.  The examiner 
stated that because the history given is of such questionable 
validity all the prior clinical diagnoses were suspect.  The 
examiner stated that, given the veteran's pattern of behavior 
along with his characterological behavior during the 
examination, one must conclude that he has a diagnosis of 
antisocial personality disorder.  The examiner opined that 
this causes the veteran any/all of his impairments.  The 
examiner commented that the veteran's reason to leave his 
last employment had nothing to do with pain behavior and/or 
any psychological deficits, but rather to allegedly transport 
his girlfriend for her medical treatment.  The examiner 
opined that there were no psychological reasons at that time 
to prevent the veteran from gainful employment.  Moreover, 
the examiner opined that, given his behavior style during the 
examination, one has to suspect the degree to which his pain 
behavior is incapacitating.  Finally, the examiner opined 
that an inference that he may be seeking drugs with his pain 
behavior is valid.  

The veteran underwent a VA medical examination and evaluation 
for employability in April 2002.  The VA physician certified 
review of the veteran's medical records in connection with 
the examination.  The physician reported the veteran's social 
and industrial history.  The physician also reported the 
veteran's complete medical history of his low back disorder 
and his current daily functioning.  The Board notes that this 
physician also referred to the fact that the veteran's 
reported history of having injured his back in 1974 during an 
enemy mortar attack in Vietnam is inconsistent with what is 
actually reflected in the records.  The veteran felt that his 
Social Security Administration disability benefits would be 
curtailed and/or stopped if he returned to work and he had no 
plans to pursue employment.  The physician noted that her 
findings were compatible with the prior findings of his 
treating physician insofar as prior records showing 
inconsistent symptoms of subjective to objective findings.  
The physician reported multiple instances during the physical 
examination in which the veteran was clearly exaggerating his 
low back symptoms.  The physician performed multiple direct 
and indirect testing.  She again referred to a prior 
evaluation for inconsistency of subjective to objective 
findings, which are designated as positive Waddell signs.  
These were also positive within the veteran and inconsistent.  
The physician stated that from a physical standpoint Magnetic 
Resonance Imaging did not show significant degenerative 
changes of the lumbosacral spine and nerve conduction studies 
were negative and not consistent with nerve entrapment.  
Despite the veteran presenting himself as totally disabled 
from his low back, multiple follow-up examinations with 
multiple physicians had basically resulted in all 
recommending no further surgical intervention.  Based on a 
review of the evidence and the examination findings the 
physical opined that that veteran would be able to return to 
sedentary light duty.  

During the April 2002 VA audiology examination the 
audiologist noted that the veteran's case had been reviewed 
to determine the extent of impairment the veteran's hearing 
loss and tinnitus would have on his employment activity.  
Based on the review and evaluation the audiologist opined 
that the veteran would have minimal difficulty understanding 
speech in a quiet environment.  

The above medical findings and opinions are entitled to a 
high degree of probative weight as each examiner reviewed all 
the evidence as well as performed an independent assessment 
of the impact his service-connected disabilities have on his 
employability.  This evidence demonstrates that the veteran's 
service-connected chronic low back strain, tinnitus and 
bilateral hearing loss do not preclude him from securing and 
following all forms of substantially gainful employment.  In 
fact, the probative medical opinions state that some of the 
limitations on employment are on account of nonservice-
connected disability such as his personality disorder.  

Thus the Board believes this evidence supports a different 
result than reached in James v. Brown, 7 Vet. App. 495, 497 
(1995) and Brown (Mitchell) v. Brown, 4 Vet. App. 307, 309 
(1993).  His previous occupational history and educational 
achievements are noted.  The evaluations specifically 
directed to the effects of his service-connected disabilities 
on employment found some gainful work would appear feasible 
with consideration given to limitations on work activity as a 
result of his low back symptoms.  Gleicher v. Derwinski, 2 
Vet. App. 26, 28 (1991).  For these reasons, the Board finds 
that the probative evidence shows that the veteran's service-
connected disabilities do not preclude him from obtaining and 
maintaining all forms of substantially gainful employment.  

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disabilities.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2002).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss is denied.  

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



